In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ____________________
                               NO. 09-13-00089-CV
                              ____________________

            DEAN KAWAJA AND SUSAN KAWAJA, Appellants

                                       V.

                   CRAWFORD’S AUTO REPAIR, Appellee
_______________________________________________________          ______________

                    On Appeal from the 172nd District Court
                           Jefferson County, Texas
                          Trial Cause No. E-189,465
________________________________________________________          _____________

                                    OPINION

      Following a review of the record in this appeal, we conclude the trial court

did not have jurisdiction over defendant Crawford’s Auto Repair. We therefore

affirm the dismissal order.

                                   BACKGROUND

      Selma Duff drove her car to Georgia. In Georgia, Crawford’s Auto Repair

put a new engine in the vehicle. Two and one-half months after the new engine

was installed, Selma’s son was driving the vehicle in Texas when a wheel

                                        1
assembly detached from the vehicle. The wheel rolled across the median of the

freeway and struck an oncoming vehicle occupied by Dean Kawaja and Susan

Kawaja.

      The Kawajas sued Crawford’s Auto Repair, among others, and pleaded both

specific and general jurisdiction. Crawford’s Auto Repair filed a special

appearance. See Tex. R. Civ. P. 120a. The trial court dismissed the claims against

that defendant. The Kawajas filed this appeal.

                               STANDARD OF REVIEW

      Whether a trial court has personal jurisdiction over a defendant is a question

of law reviewed de novo. BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d
789, 794-95 (Tex. 2002). The plaintiff has the initial burden of pleading sufficient

allegations to bring a nonresident defendant within the jurisdiction of a Texas

court. Id. at 793. The defendant must then negate all jurisdictional bases. Id.

                                    JURISDICTION

      A trial court has personal jurisdiction over a nonresident when the exercise

of jurisdiction is authorized by statute and is consistent with due process. Spir Star

AG v. Kimich, 310 S.W.3d 868, 872 (Tex. 2010); see also Tex. Civ. Prac. & Rem.

Code Ann. § 17.042 (West 2008) (Texas long-arm statute). The defendant must

have established minimum contacts with the forum state, and the assertion of

                                          2
jurisdiction must comport with traditional notions of substantial justice and fair

play. Zinc Nacional, S.A. v. Bouché Trucking, Inc., 308 S.W.3d 395, 397 (Tex.

2010). The minimum-contacts analysis requires “‘some act by which the defendant

purposefully avails itself of the privilege of conducting activities within the forum

State, thus invoking the benefits and protections of its laws.’” Michiana Easy

Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 784 (Tex. 2005) (quoting Hanson

v. Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 2 L. Ed. 2d 1283 (1958)). The focus is

on the defendant’s activities and expectations. Am. Type Culture Collection, Inc. v.

Coleman, 83 S.W.3d 801, 806 (Tex. 2002).

      The defendant’s contacts may give rise to either general jurisdiction or

specific jurisdiction. See Zinc Nacional, 308 S.W.3d at 397. For a trial court to

have general jurisdiction over a nonresident defendant, the defendant’s contacts

with the forum must be systematic and continuous. Spir Star AG, 310 S.W.3d at

872. Under general jurisdiction, there must be a showing that the defendant

conducted substantial activities within the state. CSR Ltd. v. Link, 925 S.W.2d 591,

595 (Tex. 1996).

      Specific jurisdiction arises when the defendant purposefully avails itself of

conducting activities in the forum state, and the cause of action arises from or is

related to those contacts or activities. Retamco Operating, Inc. v. Republic Drilling

                                         3
Co., 278 S.W.3d 333, 338 (Tex. 2009) (citing Burger King Corp. v. Rudzewicz,

471 U.S. 462, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985)); Michiana Easy Livin’

Country, Inc., 168 S.W.3d at 784 (Purposeful availment is the touchstone of

jurisdictional due process.). Specific jurisdiction focuses on the relationship of the

forum, the defendant, and the litigation. Retamco Operating, 278 S.W.3d at 338.

The contacts must be such that the defendant “should reasonably anticipate being

haled into court” in Texas. World-Wide Volkswagen Corp. v. Woodson, 444 U.S.
286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980).

                                     ANALYSIS

      As part of its jurisdiction claim, the Kawajas contend that Crawford’s Auto

Repair operates a website for soliciting business. The Kawajas also rely on the

car’s Texas registration and Texas license plates.

      The affidavit of John Crawford states that he is the owner and operator of

Crawford’s Auto Repair in Marietta, Georgia, that he is not a resident of Texas,

and that Crawford’s Auto Repair has never done business in Texas. Crawford

states that neither he nor the business has ever purposefully put a product in the

stream of commerce in Texas, designed a product for the Texas market, advertised

in Texas, or established channels of regular communication with Texas customers.




                                          4
      Purposeful availment requires that a defendant seek some advantage, benefit,

or profit by availing itself of the jurisdiction. Spir Star AG, 310 S.W.3d at 873. A

seller who reaches beyond one state and creates continuing relationships with

residents of another state may be subject to the jurisdiction of the latter in suits

arising from those activities. Id. (citing Moki Mac River Expeditions v. Drugg, 221
S.W.3d 569, 575 (Tex. 2007)).

      Although the accident occurred in Texas and the car likely had Texas

registration and plates, there is no evidence that Crawford’s Auto Repair advertised

specifically in Texas or had a business in Texas. All of the defendant’s activities

occurred in Georgia. The Kawajas did not present any evidence that the website is

anything other than a passive one. See Buckeye Aviation, L.L.C. v. Barrett

Performance Aircraft, Inc., No. 09-10-00247-CV, 2011 Tex. App. LEXIS 4506, at

**19-22 (Tex. App.—Beaumont June 16, 2011, pet. denied).

      In World-Wide Volkswagen, a New York car dealership was sued in state

court in Oklahoma by a New York resident. The car was bought from the

defendant dealership in New York and driven by the plaintiff to Oklahoma, where

the car was involved in a traffic accident. See World-Wide Volkswagen, 444 U.S. at

288-89. The Supreme Court explained,

      [T]he foreseeability that is critical to due process analysis is not the
      mere likelihood that a product will find its way into the forum State.
                                         5
      Rather, it is that the defendant’s conduct and connection with the
      forum State are such that [the defendant] should reasonably anticipate
      being haled into court there.

Id. at 297. Foreseeably, purchasers of automobiles may take them to another state,

but the mere unilateral activity of the party claiming some relationship with a

nonresident defendant cannot satisfy the requirement of contact with the forum

state. Id. at 298; see also Cox v. Generac Power Sys., No. 2:08-cv-04278-NKL,

2009 U.S. Dist. LEXIS 54157 (W.D. Mo. June 15, 2009); IRA Res., Inc. v. Griego,

221 S.W.3d 592, 599 (Tex. 2007) (“The test is minimum contacts, not de minimus

contacts[.]”).

                                    CONCLUSION

      Even if Crawford or his employees noticed the car’s Texas license plates, the

fact that the car was driven to Texas by Selma’s son does not establish that

Crawford’s Auto Repair purposely availed itself of Texas laws. In World-Wide

Volkswagen, Justice White explained:

      If foreseeability were the criterion, a local California tire retailer could
      be forced to defend in Pennsylvania when a blowout occurs there; a
      Wisconsin seller of a defective automobile jack could be haled before
      a distant court for damage caused in New Jersey; or a Florida soft-
      drink concessionaire could be summoned to Alaska to account for
      injuries happening there. Every seller of chattels would in effect
      appoint the chattel his agent for service of process. His amenability to
      suit would travel with the chattel.


                                           6
Id. at 296 (internal citations omitted). Crawford’s Auto Repair did not target Texas

as a market. The company did not have systematic and continuous contacts with

Texas. There are no facts to indicate that Crawford’s Auto Repair purposefully

directed its vehicle repair service activities toward Texas residents, or that the

Kawajas’ claims arose out of any activities by Crawford’s Auto Repair in Texas.

We overrule the Kawajas’ issues. The trial court’s order is affirmed.

      AFFIRMED.

                                             ______________________________
                                                    DAVID GAULTNEY
                                                         Justice
Submitted on July 11, 2013
Opinion Delivered September 19, 2013

Before Gaultney, Kreger, and Horton, JJ.




                                         7